Exhibit 10.21

Execution Version

€1.0 Billion

364-DAY CREDIT AGREEMENT

Dated as of December 7, 2007

among

PPG INDUSTRIES, INC.

and

PPG INDUSTRIES SECURITIES, INC.

as Borrowers

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as Administrative Agent

and

THE BANK OF TOKYO – MITSUBISHI UFJ, LTD., NEW YORK BRANCH and DEUTSCHE BANK AG
CAYMAN

ISLANDS BRANCH

as Co- Syndication Agents

and

JPMORGAN CHASE BANK, N.A. and MORGAN STANLEY BANK

as Co-Documentation Agents

and

CREDIT SUISSE SECURITIES (USA) LLC

THE BANK OF TOKYO – MITSUBISHI UFJ, LTD., NEW YORK BRANCH

DEUTSCHE BANK SECURITIES INC.

J.P. MORGAN SECURITIES INC.

and

MORGAN STANLEY BANK

as Joint Lead Arrangers and Joint Book Managers

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.

  

Certain Defined Terms

   1

SECTION 1.02.

  

Computation of Time Periods

   11

SECTION 1.03.

  

Accounting Terms

   11 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.

  

The Advances

   11

SECTION 2.02.

  

Making the Advances

   11

SECTION 2.03.

  

Fees

   12

SECTION 2.04.

  

Repayment

   12

SECTION 2.05.

  

Interest on Advances

   13

SECTION 2.06.

  

Interest Rate Determination

   13

SECTION 2.07.

  

[Intentionally Omitted]

   14

SECTION 2.08.

  

Prepayments of Advances

   14

SECTION 2.10.

  

Illegality

   15

SECTION 2.11.

  

Payments and Computations

   15

SECTION 2.12.

  

Taxes

   16

SECTION 2.13.

  

Sharing of Payments, Etc.

   18

SECTION 2.14.

  

Evidence of Debt

   18

SECTION 2.15.

  

Use of Proceeds

   19 ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01.

  

Conditions Precedent to Effectiveness

   19

SECTION 3.02.

  

Conditions Precedent to First Borrowing

   20

 

i

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.03.

  

Conditions Precedent to Second Borrowing

   21

SECTION 3.04.

  

Determinations Under Section 3.01, 3.02 and 3.03

   21 ARTICLE IV REPRESENTATIONS AND WARRANTIES

SECTION 4.01.

  

Representations and Warranties of PPG

   21 ARTICLE V COVENANTS OF THE BORROWERS

SECTION 5.01.

  

Affirmative Covenants

   24

SECTION 5.02.

  

Negative Covenants

   25 ARTICLE VI EVENTS OF DEFAULT

SECTION 6.01.

  

Events of Default

   28 ARTICLE VII GUARANTY

SECTION 7.01.

  

Guaranty

   29

SECTION 7.02.

  

Guaranty Absolute

   30

SECTION 7.03.

  

Waivers and Acknowledgments

   31

SECTION 7.04.

  

Subrogation

   31

SECTION 7.05.

  

Subordination

   31

SECTION 7.06.

  

Continuing Guaranty; Assignments

   32 ARTICLE VIII THE ADMINISTRATIVE AGENT

SECTION 8.01.

  

Authorization and Action

   32

SECTION 8.02.

  

Administrative Agent's Reliance, Etc.

   33

SECTION 8.03.

  

Credit Suisse and Affiliates

   33

SECTION 8.04.

  

Lender Credit Decision

   33

SECTION 8.05.

  

Indemnification

   33

SECTION 8.06.

  

Successor Administrative Agent

   34

 

ii

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.07.

  

Other Agents

   34 ARTICLE IX MISCELLANEOUS

SECTION 9.01.

  

Amendments, Etc.

   35

SECTION 9.02.

  

Notices, Etc.

   35

SECTION 9.03.

  

No Waiver; Remedies

   35

SECTION 9.04.

  

Costs and Expenses

   36

SECTION 9.05.

  

Right of Set-off

   36

SECTION 9.06.

  

Binding Effect

   37

SECTION 9.07.

  

Assignments and Participations

   37

SECTION 9.08.

  

Confidentiality

   39

SECTION 9.09.

  

Governing Law

   39

SECTION 9.10.

  

Execution in Counterparts

   39

SECTION 9.11.

  

Judgment

   40

SECTION 9.12.

  

Jurisdiction, Etc.

   40

SECTION 9.13.

  

Substitution of Currency

   40

SECTION 9.14.

  

Waiver of Jury Trial

   40

SECTION 9.15.

  

USA PATRIOT ACT

   41

 

iii

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

Schedules

 

Schedule I    –    List of Applicable Lending Offices Schedule 1.01    –   
Mandatory Cost Schedule 2.15    –    Existing Target Debt and Surviving Target
Debt Exhibits       Exhibit A    –   

Form of Note

Exhibit B-1    –   

Form of Notice of Borrowing

Exhibit B-2    –   

Form of Notice of Continuation

Exhibit C    –   

Form of Assignment and Acceptance

Exhibit D-1    –   

Form of Opinion of Counsel for PPG

Exhibit D-2    –   

Form of Opinion of In-House Counsel for PPG

 

iv

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

Dated as of December 7, 2007

PPG INDUSTRIES, INC., a Pennsylvania corporation (“PPG”), PPG INDUSTRIES
SECURITIES, INC., a Delaware corporation (collectively with PPG, the
“Borrowers”) the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) listed on the signature pages hereof, CREDIT SUISSE,
CAYMAN ISLANDS BRANCH (“Credit Suisse”), as administrative agent (the
“Administrative Agent”) for the Lenders, THE BANK OF TOKYO – MITSUBISHI UFJ,
LTD., NEW YORK BRANCH and DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
co-syndication agents, JPMORGAN CHASE BANK, N.A. and MORGAN STANLEY BANK, as
co-documentation agents, and CREDIT SUISSE SECURITIES (USA) LLC, THE BANK OF
TOKYO – MITSUBISHI UFJ, LTD., NEW YORK BRANCH, DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES INC. and MORGAN STANLEY BANK, as joint lead arrangers and
joint book managers (collectively, the “Joint Lead Arrangers”), agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” means the acquisition by PPG of all of the Equity Interests in the
Target pursuant to the Acquisition Agreement.

“Acquisition Agreement” means the Amended and Restated Agreement for the Sale
and Purchase of SigmaKalon (BC) Holdco B.V. dated December 4, 2007 between PPG
and the Seller, as amended or otherwise modified or as any of the terms or
conditions thereof may be waived from time to time with the consent of the
Administrative Agent.

“Additional Margin” means, (a) 0.0% during the period from and including the
Effective Date up to, but excluding, the two month anniversary of the Effective
Date, (b) 0.10% per annum during the period from and including the two month
anniversary of the Effective Date up to, but excluding, the four month
anniversary of the Effective Date, (c) 0.20% per annum during the period from
and including the four month anniversary of the Effective Date up to, but
excluding, the sixth month anniversary of the Effective Date, and (d) 0.30% per
annum during the period beginning on the sixth month anniversary of the
Effective Date and thereafter.

“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Administrative Agent maintained by the Administrative Agent at
Bank of New York, ABA No.: 021000018, Account Name: CS Cayman A/C, Account
No.: XXXXXXXXXX, Reference: PPG, (b) in the case of Advances denominated in
Euro, the account of the Administrative Agent maintained by the

 

1

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent at Citibank N.A. London, SWIFT: CITIGB2L, F/O: CS NYC,
SWIFT Code: CRESUS33, Account No.: XXXXXXXX, Reference: PPG, and (c) in any such
case, such other account of the Administrative Agent as is designated in writing
from time to time by the Administrative Agent to the Borrowers and the Lenders
for such purpose.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance (which shall only
occur pursuant to the provisions of Section 2.06 or 2.10) and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means (a) for Base Rate Advances, 0% per annum, and (b) for
Eurocurrency Rate Advances, a percentage per annum determined by reference to
the Corporate Rating in effect on such date as set forth below:

 

Corporate Rating

S&P/Moody’s

   Applicable Margin for
Eurocurrency Rate Advances  

Level 1

AA- or Aa3 or above

   0.25 %

Level 2

Lower than Level 1 but at least A- or A3

   0.30 %

Level 3

Lower than Level 2 but at least BBB- or Baa3

   0.45 %

Level 4

Lower than Level 3

   0.75 %

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent and PPG, PPG’s consent not to be unreasonably withheld or
delayed.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(h)
or 6.01(i) or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest per annum then most recently announced by Credit Suisse
in New York, New York, from time to time, as Credit Suisse’s prime rate for
Dollars loaned in the United States; and

(b)  1/2 of 1% per annum above the Federal Funds Rate.

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.05(a)(ii).

“Borrowing” means a borrowing consisting of simultaneous Advances made by each
of the Lenders pursuant to Section 2.01.

“Borrowing Minimum” means €10,000,000.

 

2

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

“Borrowing Multiple” means €1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.

“Commitment” means as to any Lender (a) the Euro amount set forth opposite such
Lender’s name on the signature pages hereof or (b) if such Lender has entered
into any Assignment and Acceptance, the Euro amount set forth for such Lender in
the Register maintained by the Administrative Agent pursuant to Section 9.07(d).

“Completion Date” means the date on which “Completion” (as defined in the
Acquisition Agreement) occurs.

“Confidential Information” means any and all information and data of PPG and any
of PPG’s Subsidiaries that is furnished or otherwise becomes known to the
Administrative Agent or any Lender by or through PPG and its Subsidiaries, but
does not include any such information that is or becomes generally available to
the public (other than, in the case of the Administrative Agent or any Lender,
as a result of the disclosure thereof by the Administrative Agent or such
Lender, as the case may be) or that is or becomes available to the
Administrative Agent or such Lender from a source other than PPG that, to the
knowledge of the Administrative Agent or such Lender, as the case may be, is
under no duty or obligation to keep such information or data confidential.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Subsidiaries” means the subsidiaries of PPG whose accounts are
consolidated with the accounts of PPG in PPG’s consolidated financial statements
prepared in accordance with GAAP.

“Corporate Rating” means, as of any date of determination, the corporate rating
or corporate family rating as determined by either S&P or Moody’s, respectively,
of the Borrower. For purposes of the foregoing, (a) if only one of S&P and
Moody’s shall have in effect a Corporate Rating, the Applicable Margin shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Corporate Rating, the Applicable Margin will be set in
accordance with Level 4 under the definition of “Applicable Margin”; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin shall be based upon (i) if such different levels differ by
only one level, the higher rating and (ii) if such different levels differ by
more than one level, the level immediately below the higher rating; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Corporate Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Disclosed Matters” means the actions, suits and proceedings disclosed or
otherwise described in PPG’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2006 or Quarterly Reports on Forms 10-Q for the quarters
ended March 31, 2007, June 30, 2007 and September 30, 2007.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrowers and the Administrative Agent.

 

3

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person approved by the Administrative Agent, each
such approval not to be unreasonably withheld or delayed; provided, however,
that neither PPG nor an Affiliate of PPG shall qualify as an Eligible Assignee.

“EMU Legislation” means (a) the Treaty on European Union (the Treaty of Rome of
March 25, 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998), and (b) legislative measures
of the European Council (including without limitation European Council
regulations) for the introduction of, changeover to or operation of the Euro, in
each case as amended or supplemented from time to time.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equivalent” in Dollars or Euro on any date means the equivalent in Dollars or
Euro determined by using the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange Dollars or Euro, as the
case may be, for such currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which PPG is a member and which is treated as a single
employer under Section 414 of the Internal Revenue Code.

“Escrow Accounts” means accounts established at the Escrow Agent, in the name of
the Escrow Agent, pursuant to the terms of the Escrow Agreement.

“Escrow Agent” means JPMorgan Chase Bank, N.A.

“Escrow Agreement” means that certain Escrow Agreement dated as of December 4,
2007 (as amended or otherwise modified or as any of the terms or conditions
thereof may be waived from time to time with the consent of the Administrative
Agent), by and among PPG, PPG Europe B.V., the Seller and the Escrow Agent, and
acknowledged by the Notary, pursuant to which, subject to the occurrence of the
Satisfaction Date before December 27, 2007, the proceeds of the First Borrowing
will be deposited in an Escrow Account.

“EURIBO Rate” means, for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing consisting of Euro, (a) the rate per annum
equal to the Banking Federation of the European Union EURIBOR Rate (“BFEA
EURIBOR”), as published by Bloomberg (or another commercially available source
providing quotations of BFEA EURIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 A.M., Brussels time, two Business Days

 

4

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

prior to the commencement of such Interest Period, for deposits in Euro (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or (b) if for any reason such rate is not available at
such time, the rate per annum determined by the Administrative Agent to be the
rate per annum at which deposits in Euro are offered by the principal office of
Credit Suisse in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to Credit Suisse’s Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period, or (c) if for
any reason neither of such rates is available at such time, the average of the
rate per annum at which deposits in Euro are offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period.

“Euro” and the “€” sign each means the lawful currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrowers and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the EURIBO Rate.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.05(a)(i).

“Events of Default” has the meaning specified in Section 6.01.

“Existing Target Debt” means Indebtedness of the Target and its Subsidiaries
outstanding immediately before the occurrence of the Effective Date.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“First Borrowing” means a Borrowing or Borrowings in the aggregate amount of up
to €750,000,000, less the aggregate amount of any Net Cash Proceeds that PPG and
its Subsidiaries receive following the Effective Date.

“$500 Million Credit Agreement” means that certain $500 Million 364-Day Credit
Agreement dated as of December 7, 2007, among PPG Industries, Inc., certain
other borrowers party thereto, certain lenders party thereto, Credit Suisse,
Cayman Islands Branch, as Administrative Agent for such lenders, and Credit
Suisse Securities (USA) LLC, as sole lead arranger and sole book manager.

 

5

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

“Funded Debt” means all Indebtedness for money borrowed which by its terms
matures at or is extendable or renewable at the option of the obligor to a date
more than twelve months after the date of the creation of such Indebtedness.

“GAAP” has the meaning specified in Section 1.03.

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing any Indebtedness of any other Person, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, to purchase or pay such Indebtedness or to purchase any security for
the payment of such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guaranty” means Guarantee by PPG contained in Article VII.

“Indebtedness” of any Person at any time means, without duplication, (a) all
obligations for money borrowed or raised, all obligations (other than accounts
payable and other similar items arising in the ordinary course of business) for
the deferred payment of the purchase price of property, and all capital lease
obligations which, in each case in accordance with GAAP, would be included in
determining total liabilities as shown on the liability side of the balance
sheet of such Person and (b) all Guarantees by such Person.

“Interest Period” means, initially, for each Eurocurrency Rate Advance
comprising part of the same Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months, as the applicable Borrower may
select upon notice received by the Administrative Agent not later than 11:00
A.M. (New York City time), provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(f) if the aggregate principal amount of Eurocurrency Rate Advances comprising
any Borrowing shall be reduced, by payment or prepayment or otherwise, to less
than the Borrowing Minimum, or if an Event of Default shall have occurred and
shall be continuing under Section 6.01(a), any new Interest Period therefor
shall not exceed one month.

 

6

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 9.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means, collectively, this Agreement and the Notes.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board as from time to time in effect, including all official interpretations
thereunder or thereof.

“Material Adverse Effect” means a materially adverse effect on the business,
assets, operations or financial condition of PPG and its Subsidiaries, taken as
a whole, or a material impairment of the ability of PPG to perform any of its
obligations under this Agreement or any of the other Loan Documents to which it
is or will be a party.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Cash Proceeds” means:

(a) with respect the offering, incurrence or issuance of any Indebtedness by PPG
or any of its Subsidiaries (other than (i) issuances of commercial paper by PPG
in the ordinary course of business consistent with past practices, including,
without limitation, any such issuances the proceeds of which are to be used to
satisfy any amounts due under supplier arrangements, legal settlements,
regulatory obligations or judgments or to pay all or any portion of the
consideration in respect of any strategic acquisitions, (ii) Indebtedness under
any senior bank credit facility, including, without limitation, the $500 Million
Credit Agreement and the €650 Million Credit Agreement, (iii) Indebtedness under
the SigmaKalon Securitization in an aggregate amount not to exceed €150,000,000
outstanding at any time and (iv) other Indebtedness in an aggregate amount not
to exceed $100,000,000 outstanding at any time), the excess of (A) the sum of
the cash and cash equivalents received in connection with such offering,
incurrence or issuance over (B) the underwriting discounts and commissions or
other similar payments, and other out-of-pocket costs, fees, commissions,
premiums and expenses incurred by PPG and its Subsidiaries in connection with
such offering, incurrence or issuance to the extent such amounts were not
deducted in determining the amount referred to in clause (A); and

(b) with respect to the offering, sale or issuance of any Equity Interests
(including, without limitation, the receipt of any capital contribution) by PPG
or any of its Subsidiaries (other than equity interests issued to PPG or any of
its Subsidiaries), the excess of (i) the sum of the cash and cash equivalents
received in connection with such sale or issuance over (ii) the underwriting
discounts and commissions or similar payments, and other out-of-pocket costs,
fees, commissions, premiums and expenses, incurred by PPG and its Subsidiaries
in connection with such offering, sale or issuance to the extent such amounts
were not deducted in determining the amount referred to in clause (i); provided,
however, that Net Cash Proceeds shall not include (x) any funds received in
connection with the exercise of stock options granted to employees or directors
of PPG or any of its Subsidiaries, (y) funds received in connection with
dividend reinvestment programs, or (z) funds received from the sale of the
automotive original equipment manufacture glass and

 

7

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

automotive replacement glass and services businesses of PPG and its Subsidiaries
to Platinum Equity, LLC and the sale of the fine chemicals business of PPG and
its Subsidiaries to ZaCh System S.p.A.

“Notary” means Robert Jan Jozef Lijdsman of Allen & Overy LLP, Amsterdam.

“Notary Letter” means that certain letter dated as of December 4, 2007 (as
amended or otherwise modified or as any of the terms or conditions thereof may
be waived from time to time with the consent of the Administrative Agent), by
the Notary to the Seller, PPG, PPG Europe B.V. and ING Bank N.V.

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.14 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Continuation” has the meaning specified in Section 2.02(f).

“Overnight Eurocurrency Rate” means the average of the rates that represent the
cost of overnight funds in Euro to each of the Reference Banks for such day. The
Administrative Agent shall determine the Overnight Eurocurrency Rate for Euro by
obtaining appropriate rate quotes from the Reference Banks, and if any such bank
fails to timely provide such quote for any day, then the Overnight Eurocurrency
Rate for such day shall be determined by the average based on the quotes from
the banks that provided such quotes on that day.

“Participating Member State” means each state so described in any EMU
Legislation.

“Payment Office” means, for Euro, such office of Credit Suisse as shall be from
time to time selected by the Administrative Agent and notified by the
Administrative Agent to the Borrowers and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any pension plan subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code which is maintained for employees of
PPG or any ERISA Affiliate.

“Post Petition Interest” has the meaning specified in Section 7.05(b).

“Reference Banks” means Credit Suisse, JPMorgan Chase Bank, N.A. and Deutsche
Bank AG New York Branch.

“Register” has the meaning specified in Section 9.07(d).

“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue
Code).

 

8

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

“Required Lenders” means at any time Lenders holding more than 50% of the sum of
the then aggregate unpaid principal amount of the Advances owing to Lenders, or,
if no such principal amount is then outstanding, Lenders having more than 50% of
the Commitments.

“Restricted Subsidiary” means:

(a) any Subsidiary of PPG other than

(i) a Subsidiary substantially all of the physical properties of which are
located, or substantially all of the business of which is carried on, outside
the United States of America (“United States of America” shall not include the
territories and possessions thereof), other than the Target, or

(ii) a Subsidiary the primary business of which consists of purchasing accounts
receivable and/or making loans secured by accounts receivable or inventories
and/or making investments in real estate or providing services directly related
thereto, or which is otherwise primarily engaged in the business of a finance or
real estate investment company, or

(iii) a Subsidiary the primary business of which consists of leasing equipment,
machinery, vehicles, rolling stock and other articles for use in the business of
PPG, or

(iv) a Subsidiary the stock of which is held primarily for the purpose of
securing the investment of PPG in such Subsidiary, while the management of such
Subsidiary is accumulating funds for the purchase of such stock pursuant to
written contract, and

(b) any Subsidiary specified in clauses (i) through (iv) of paragraph (a) above
which at the time of determination shall be designated a Restricted Subsidiary
pursuant to designation by the board of directors of PPG. PPG may, by a
resolution adopted by its board of directors, designate any Restricted
Subsidiary to be an Unrestricted Subsidiary, provided that in the opinion of the
board of directors of PPG such Subsidiary does not own a manufacturing or
research property, plant or facility which is of material importance to the
business of PPG and its Restricted Subsidiaries taken as a whole, and may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary. PPG may by
a resolution adopted by its board of directors designate a newly acquired or
formed Subsidiary other than the Target to be an Unrestricted Subsidiary,
provided such designation takes place within 90 days of such acquisition or
formation.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Satisfaction Date” has the meaning set forth in the Acquisition Agreement,
without taking into account any waiver unless consented to in writing by the
Administrative Agent.

“Second Borrowing” means a Borrowing or Borrowings in the aggregate amount of
€1,000,000,000, less the aggregate amount of the First Borrowing, less the
aggregate amount of any Net Cash Proceeds that PPG and its Subsidiaries receive
following the Effective Date that have not been used to reduce the First
Borrowing.

“Secured Debt” means Indebtedness for money borrowed if such Indebtedness is
secured by a mortgage, pledge, lien, security interest or encumbrance on any of
the manufacturing or research property, plant or facilities of PPG or any
Restricted Subsidiary (but not including a property determined not to be a
principal property of PPG or a Restricted Subsidiary by the board of directors
of PPG in its discretion) or on any shares of stock or indebtedness of any
Restricted Subsidiary.

 

9

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

“Seller” means SigmaKalon Luxco 2, S.à.r.l., a société à responsabilité limitée.

“Shareholders’ Interest” means as of any particular time, the aggregate of
equity capital and surplus of PPG and its Consolidated Subsidiaries, after
deducting the cost of the shares of PPG held in PPG’s treasury (i.e., shares
which had been previously issued and outstanding but have been reacquired and
are presently held by PPG), as shown on a consolidated balance sheet of PPG and
its Consolidated Subsidiaries, prepared in accordance with GAAP, as of the end
of the latest fiscal year ended prior to such determination.

“SigmaKalon Securitization” means the €150,000,000 trade receivables
securitization program entered into as of April 28, 2006 by and among HSBC
France and certain Subsidiaries of the Target.

“€650 Million Credit Agreement” means that certain €650 Million Credit Facility
dated as of December 3, 2007, among PPG and certain subsidiaries of PPG listed
on Schedule 1 thereof as the original borrowers, BNP Paribas Securities Corp.
and SG Americas Securities, LLC, as mandated lead arrangers, Société Générale,
New York Branch, as swingline agent in relation to the US$ swingline facility,
Société Générale, as swingline agent in relation to the Euro swingline facility,
Société Générale, as Facility Agent and BNP Paribas Securities Corp., as
Syndication Agent.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Surviving Target Debt” means Indebtedness of the Target and its Subsidiaries
outstanding immediately before and after giving effect to the Advances as
described on Part II of Schedule 2.15.

“Target” means SigmaKalon (BC) Holdco B.V.

“Termination Date” means the earlier of (a) December 5, 2008, (b) April 30,
2008, unless on or before such date the Acquisition has been consummated and all
conditions specified in Sections 3.01, 3.02 and 3.03 have been satisfied or
waived, (c) January 31, 2008, if the Satisfaction Date has occurred prior to
December 27, 2007, unless on or before January 31, 2008 the Acquisition has been
consummated and all conditions specified in Sections 3.01, 3.02 and 3.03 have
been satisfied or waived, and (d) the date of termination in whole of the
Commitments pursuant to Section 6.01.

“Total Capitalization” means, as at any date, with respect to PPG and its
Consolidated Subsidiaries, the sum (determined on a consolidated basis without
duplication in accordance with GAAP) of (a) Total Indebtedness as at such date
plus (b) the amount that should be set forth on the consolidated balance sheet
of PPG and its Consolidated Subsidiaries prepared as at such date opposite the
caption “Total Shareholders’ Equity” (or the equivalent caption), excluding the
amount reported in the financial statements as “Accumulated Other Comprehensive
Income (Loss)” related to “Pension and Other Postretirement Benefit
Adjustments”.

 

10

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

“Total Indebtedness” means, as at any date, the total amount of Indebtedness of
PPG and its Consolidated Subsidiaries on such date, determined on a consolidated
basis without duplication in accordance with GAAP.

“Unrestricted Subsidiary” means any Subsidiary of PPG which is not a Restricted
Subsidiary.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Wholly-owned Restricted Subsidiary” means a Restricted Subsidiary all of the
outstanding capital stock of which, other than directors’ qualifying shares, and
all of the Funded Debt of which, shall at the time be owned by PPG or by one or
more Wholly-owned Restricted Subsidiaries, or by PPG in conjunction with one or
more Wholly-owned Restricted Subsidiaries.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the audited
financial statements referred to in Section 4.01(c) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances to the Borrowers
in respect of the First Borrowing and the Second Borrowing in an aggregate
amount not to exceed the amount of such Lender’s Commitment. Each Borrowing
shall consist of Eurocurrency Rate Advances made simultaneously by the Lenders
to the same Borrower ratably according to their Commitments. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed. Anything
contained herein to the contrary notwithstanding, (a) no Borrowings shall be
made after April 30, 2008 (or, if the Satisfaction Date has occurred prior to
December 27, 2007, January 31, 2008), and (b) to the extent that PPG and its
Subsidiaries receives any Net Cash Proceeds following the Effective Date, the
unfunded Commitments of the Lenders hereunder shall be ratably reduced by the
aggregate amount of such Net Cash Proceeds.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 5:00 P.M. (New York City time) on the third Business Day
prior to the date of such Borrowing, by the applicable Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof.
Each notice of Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or telecopier or telex in substantially the
form of Exhibit B-1 hereto, specifying therein the requested (i) date of such
Borrowing (which shall be a Business Day) and identity of the applicable
Borrower, (ii) aggregate amount of such Borrowing, and (iii) initial Interest
Period. Each Lender shall, before 11:00 A.M. (London time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the applicable Agent’s Account, in same day funds,
such Lender’s ratable portion of each Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower that requested such Advances via wire transfer as
directed by such Borrower in the applicable Notice of Borrowing, provided that
(A) if the First Borrowing occurs before December 27, 2007, the proceeds thereof
shall be disbursed to the Escrow Agent pursuant to the terms of the Escrow
Agreement, and (B) in all other cases, the proceeds of the applicable Borrowing
shall be disbursed to the Notary.

 

11

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
aggregate amount of each Borrowing shall not be less than the Borrowing Minimum
and, if in excess thereof, shall be in a Borrowing Multiple in excess thereof
and (ii) no more than six separate Borrowings may be outstanding at any time
hereunder.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
giving such Notice of Borrowing. The Borrower giving any Notice of Borrowing
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Borrowing for such Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the applicable Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of a Borrower, the higher of (A) the interest rate applicable
at the time to Advances comprising such Borrowing and (B) the cost of funds
incurred by the Administrative Agent in respect of such amount and (ii) in the
case of such Lender, the Overnight Eurocurrency Rate. If such Lender shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s Advance as part of such Borrowing for purposes of
this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of such Borrowing.

(f) Each Borrower shall continue all or any portion of any Eurocurrency Rate
Advance upon the expiration of the applicable Interest Period, and the
succeeding Interest Period of any such continued Eurocurrency Rate Advance shall
commence on the last day of the Interest Period of the Eurocurrency Rate Advance
to be continued. Any Eurocurrency Rate Advance or group of Eurocurrency Rate
Advances having the same proposed Interest Period to be continued as a
Eurocurrency Rate Advance shall be not less than the Borrowing Minimum and, if
in excess thereof, in a Borrowing Multiple in excess thereof. Any such
continuation must be made by 11:00 A.M. (New York City time) on the fourth
Business Day prior to the end of the Interest Period with respect to any
Eurocurrency Rate Advance to be continued as such. Each continuation must be
made pursuant to a written notice to the Administrative Agent by telephone,
confirmed immediately in writing or by telecopier in substantially the form of
Exhibit B-2 hereto (a “Notice of Continuation”). If no Notice of Continuation is
received by the Administrative Agent with respect to a Eurocurrency Rate Advance
by 11:00 A.M. (New York City time) on the fourth Business Day prior to the end
of the Interest Period with respect thereto, such Eurocurrency Rate Advance
shall be continued in accordance with Section 2.06(c).

SECTION 2.03. Fees. The Borrowers shall pay to the Administrative Agent for its
own account such fees as may from time to time be agreed between PPG and the
Administrative Agent.

SECTION 2.04. Repayment. The Borrowers shall repay to the Administrative Agent
for the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Advances then outstanding.

 

12

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.05. Interest on Advances. (a) Scheduled Interest. The Borrowers shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (w) the Eurocurrency Rate for
such Interest Period for such Advance plus (x) the Applicable Margin in respect
of Eurocurrency Rate Advances in effect from time to time plus (y) the
Additional Margin in effect from time to time plus (z) the Mandatory Cost,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurocurrency Rate Advance shall be Converted or paid
in full

(ii) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance (which shall only occur pursuant to the provisions of Section 2.06 or
2.10), a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in respect of Base Rate
Advances in effect from time to time plus (z) the Additional Margin in effect
from time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Administrative Agent may, and upon the
request of the Required Lenders shall, require the Borrowers to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a) above, at
a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(ii) above; provided, however, that, following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

SECTION 2.06. Interest Rate Determination. (a) If it is necessary to determine
the Eurocurrency Rate or the Overnight Currency Rate, each Reference Bank agrees
to furnish to the Administrative Agent timely information for the purpose of
determining each Eurocurrency Rate and each Overnight Eurocurrency Rate. If any
one or more of the Reference Banks shall not furnish such timely information to
the Administrative Agent for the purpose of determining any such interest rate,
the Administrative Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The
Administrative Agent shall give prompt notice to the Borrowers and the Lenders
of the applicable interest rate determined by the Administrative Agent for
purposes of Section 2.05(a), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.05(a)(i).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Administrative Agent that (i) they are unable to obtain matching
deposits in the London inter-bank market at or about 11:00 A.M. (London time) on
the second Business Day before the making of a Borrowing in sufficient amounts
to fund their respective Advances as a part of such Borrowing during its
Interest Period or (ii) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrowers and the Lenders, whereupon (A) the applicable Borrower will, on the
last day of the then existing Interest Period therefor, either (x) prepay such
Advances or (y) exchange such Advances into an Equivalent amount of Dollars and
convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to provide Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist; provided that (1) the
applicable Borrower may elect, by notice to the Administrative Agent and the
Lenders, to continue such Advances for a period of not longer than 30 days,
which Advances shall bear interest at a rate per annum equal to the Applicable
Margin in respect of Eurocurrency Rate Advances, plus the Additional

 

13

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

Margin, plus, for each Lender, the cost to such Lender (expressed as a rate per
annum) of funding its Eurocurrency Rate Advances by whatever means it reasonably
determines to be appropriate, plus, without duplication, the Mandatory Cost and
(2) if the circumstances causing such suspension shall cease to exist, any
conversion of Advances back to Eurocurrency Rate Advances shall be on such terms
and conditions as the Administrative Agent may reasonably require. Each Lender
shall certify its cost of funds for each Interest Period to the Administrative
Agent and the applicable Borrower as soon as practicable (but in any event not
later than ten Business Days after the first day of such period).

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01 and Section 2.02(f), the
Administrative Agent will forthwith so notify such Borrower and the Lenders and
the Interest Period for such Advances will automatically, on the last day of the
then existing Interest Period therefor, become one month.

(d) If information necessary for determining any Eurocurrency Rate is
unavailable and fewer than two Reference Banks furnish timely information to the
Administrative Agent for determining the Eurocurrency Rate for any Eurocurrency
Rate Advances,

(i) the Administrative Agent shall forthwith notify the applicable Borrower and
the Lenders that the interest rate cannot be determined for such Eurocurrency
Rate Advances,

(ii) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, be prepaid by the applicable Borrower or
be automatically exchanged for an Equivalent amount of Dollars and be converted
into a Base Rate Advance, and

(iii) the obligation of the Lenders to provide Eurocurrency Rate Advances shall
be suspended until the Administrative Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.

SECTION 2.07. [Intentionally Omitted].

SECTION 2.08. Prepayments of Advances. (a) Optional. Any Borrower may, upon
notice at least three Business Days’ prior to the date of such prepayment, in
the case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given such Borrower shall,
prepay the outstanding principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with, notwithstanding
Section 2.05(a), accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount not less than the Borrowing Minimum or
Borrowing Multiple in excess thereof and (y) in the event of any such prepayment
of a Eurocurrency Rate Advance, the applicable Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).

(b) Mandatory. (i) On the date of receipt of any Net Cash Proceeds by any
Borrower or any of its Subsidiaries (other than any such Net Cash Proceeds the
amount of which is applied to reduce the aggregate amount of the unfunded
Commitments as provided in Section 2.01), the Borrowers shall prepay an
aggregate principal amount of the Advances (as specified by PPG prior to such
prepayment or, in the absence of such specification, as determined by the
Administrative Agent) in an amount equal to the amount of such Net Cash
Proceeds.

(ii) Each prepayment made pursuant to this Section 2.08(b) shall be made
together with, notwithstanding Section 2.05(a), any interest accrued to the date
of such prepayment on the principal amounts prepaid and, in the case of any
prepayment of a Eurocurrency Rate Advance on a date other than the last day of
an Interest Period or at its maturity, any additional amounts which the
Borrowers shall be obligated to reimburse to the Lenders in respect thereof
pursuant to Section 9.04(c).

 

14

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.09. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances (excluding
for purposes of this Section 2.09 any such increased costs resulting from
(1) Taxes or Other Taxes (as to which Section 2.12 shall govern) and (2) changes
in the basis of taxation of overall net income or overall gross income by the
United States of America or by the foreign jurisdiction or state under the laws
of which such Lender is organized or has its Applicable Lending Office or any
political subdivision thereof), then the Borrowers shall from time to time, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Borrowers
and the Administrative Agent by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any Person
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such Person in the light of such circumstances, to the extent that
such Lender reasonably determines such increase in capital to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrowers and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.10. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances or to fund or maintain
Eurocurrency Rate Advances hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand, be exchanged into an Equivalent amount of
Dollars and be converted into a Base Rate Advance, and (b) the obligation of the
Lenders to provide Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist, provided that if the
circumstances causing such suspension shall cease to exist, any conversion of
Advances back to Eurocurrency Rate Advances shall be on such terms and
conditions as the Administrative Agent may reasonably require.

SECTION 2.11. Payments and Computations. (a) The Borrowers shall make each
payment hereunder, without counterclaim or set-off, not later than 11:00 A.M.
(at the Payment Office) on the day when due to the Administrative Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds,, with
payments being received by the Administrative Agent on any Business Day after
11:00 A.M. New York City time or at the Payment Office, as the case may be (or
on a day that is not a Business Day), being deemed (in the Administrative
Agent’s sole discretion) to have been received on the next succeeding Business
Day. The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest ratably (other than
amounts payable pursuant to Section 2.09, 2.12 or 9.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under the other Loan Documents in respect of the
interest assigned thereby to the Lender assignee thereunder for any period after
the effective date specified in such Assignment and Acceptance, and to the
Lender assignor for periods prior to such effective date.

 

15

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, all computations of interest based on the Eurocurrency Rate, Overnight
Eurocurrency Rate or the Federal Funds Rate shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(d) Except as otherwise provided herein, whenever any payment hereunder or under
the other Loan Documents shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest; provided, however, that, if such extension would cause
payment of interest on or principal of Eurocurrency Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Lenders hereunder or under
the other Loan Documents that such Borrower will not make such payment in full,
the Administrative Agent may assume that such Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the cost of funds incurred by the Administrative Agent in respect of
such amount.

(f) To the extent that the Administrative Agent receives funds for application
to the amounts owing by any Borrower under or in respect of this Agreement or
any of the other Loan Documents in currencies other than the currency or
currencies required to enable the Administrative Agent to distribute funds to
the Lenders in accordance with the terms of this Section 2.11, the
Administrative Agent shall be entitled to convert or exchange such funds into
Euro to the extent necessary to enable the Administrative Agent to distribute
such funds in accordance with the terms of this Section 2.11; provided that each
Borrower and each of the Lenders hereby agrees that the Administrative Agent
shall not be liable or responsible for any loss, cost or expense suffered by
such Borrower or such Lender as a result of any conversion or exchange of
currencies affected pursuant to this Section 2.11(f) or as a result of the
failure of the Administrative Agent to effect any such conversion or exchange
unless such loss, cost or expense or such failure is the result of fraudulent
acts or omissions, gross negligence or willful misconduct of the Administrative
Agent; and provided, further, that each Borrower, jointly and severally with
each other Borrower, agrees to indemnify the Administrative Agent and each
Lender, and hold the Administrative Agent and each Lender harmless, for any and
all losses, costs and expenses incurred by the Administrative Agent or any
Lender for any conversion or exchange of currencies (or the failure to convert
or exchange any currencies) in accordance with this Section 2.11(f) except to
the extent such losses, costs or expenses arose as a result of fraudulent acts
or omissions, gross negligence or willful misconduct of the Administrative
Agent.

SECTION 2.12. Taxes. (a) Any and all payments by the Borrowers to or for the
account of any Lender or the Administrative Agent hereunder or under any of the
other Loan Documents shall be made, in accordance with Section 2.11 or the
applicable provisions of such other documents, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender’s Applicable Lending Office or any

 

16

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under any of the other Loan Documents being hereinafter referred to
as “Taxes”). If the Borrowers shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any of the other Loan
Documents or any other documents to be delivered hereunder or thereunder to any
Lender or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, the Borrowers shall be jointly and severally liable for the
payment of and shall pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or under any of the other Loan Documents or any other
documents to be delivered hereunder or thereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or any of the other Loan Documents or any other documents to be
delivered hereunder or thereunder (hereinafter referred to as “Other Taxes”).

(c) The Borrowers shall jointly and severally indemnify each Lender and the
Administrative Agent for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12) imposed
on or paid by such Lender or the Administrative Agent (as the case may be) and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. This indemnification shall be made within 30 days from the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrowers shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent. In the case
of any payment hereunder or under the Notes or any other documents to be
delivered hereunder by or on behalf of any Borrower through an account or branch
outside the United States or by or on behalf of any Borrower by a payor that is
not a United States person, if the applicable Borrower determines that no Taxes
are payable in respect thereof, such Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of this subsection (d) and subsection (e) below,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrowers (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Administrative Agent and the Borrowers with two
original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Borrowers and shall
not be obligated to include in such form or document such confidential
information.

 

17

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(f) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.12(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form otherwise is not required under subsection (e) above), such Lender
shall not be entitled to indemnification under Section 2.12(a) or (c) with
respect to Taxes imposed by the United States of America by reason of such
failure; provided, however, that should a Lender become subject to Taxes because
of its failure to deliver a form, certificate or other document required
hereunder, the Borrowers shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.

SECTION 2.13. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.09, 2.12 or 9.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders holding such Advances, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.13
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.

SECTION 2.14. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Administrative Agent) to the effect that one or more Notes is
or are required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) any of the Advances owing to, or
to be made by, such Lender, such Borrower shall promptly execute and deliver to
such Lender one or more Notes payable to the order of such Lender in an
aggregate principal amount up to the unfunded Commitment of such Lender and the
aggregate principal amount of Advances owing to such Lender.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it, (iii) the amount of any principal or interest due and payable or to become
due and payable from each Borrower to each Lender hereunder and (iv) the amount
of any sum received by the Administrative Agent from any Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
applicable Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of any Borrower under this Agreement.

 

18

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.15. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely to pay all or
a portion of (a) the aggregate cash consideration of €717 million and $617.4
million to the Seller pursuant to the Acquisition Agreement, (b) the amount
required to refinance the Existing Target Debt described on Part I of Schedule
2.15, and (c) the fees and expenses incurred in connection with the foregoing
and in connection with this Agreement. Each Borrower agrees that it shall apply
the proceeds of the Advances in compliance with all applicable laws.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement (other than
the several obligations of the Lenders to make Advances hereunder pursuant to
section 2.01) shall become effective on and as of the first date (the “Effective
Date”) occurring on or prior to December 7, 2007 on which the following
conditions precedent have been satisfied:

(a) The Lenders shall have been given such access to the management, records,
books of account, contracts and properties of PPG and its Subsidiaries as they
shall have reasonably requested.

(b) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the U.S.A. Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) the “Patriot Act”).

(c) PPG shall have notified the Administrative Agent in writing as to the
proposed Effective Date.

(d) PPG shall have paid all accrued fees and expenses of the Administrative
Agent (including the accrued fees and expenses of counsel to the Administrative
Agent).

(e) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of PPG, dated the Effective
Date, stating that:

(i) The representations and warranties contained in Section 4.01 are true and
correct on and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(f) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent and (except for the Notes) in
sufficient copies for each Lender:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.14.

(ii) Certified copies of the resolutions of the Board of Directors of PPG and
each other Borrower approving this Agreement and the other Loan Documents, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Loan Documents.

(iii) A certificate of the Secretary or an Assistant Secretary of PPG and each
other Borrower certifying the names and true signatures of the officers of PPG
and each other Borrower authorized to sign this Agreement and the other Loan
Documents and the other documents to be delivered hereunder or thereunder.

 

19

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(iv) Favorable opinions of (A) Kirkpatrick & Lockhart Preston Gates Ellis LLP,
counsel for PPG and the other Borrowers, and (B) James C. Diggs, counsel for
PPG, substantially in the form of Exhibits D-1 and D-2 hereto, respectively, and
as to such other matters as any Lender through the Administrative Agent may
reasonably request.

(g) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.

SECTION 3.02. Conditions Precedent to First Borrowing. The several obligations
of the Lenders to make Advances hereunder comprising a part of the First
Borrowing pursuant to Section 2.01 shall become effective on and as of the first
date occurring on or prior to April 30, 2008 (or, if the Satisfaction Date has
occurred prior to December 27, 2007, January 31, 2008) on which the following
conditions precedent have been satisfied:

(a) Except for the Disclosed Matters, there shall exist no action, suit,
investigation, litigation or proceeding affecting PPG or any of its Subsidiaries
pending or threatened before any court, governmental agency or arbitrator that
(i) if adversely decided would have a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any of
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby.

(b) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby (other than the
Acquisition) shall have been obtained (without the imposition of any conditions
that are not acceptable to the Lenders) and shall remain in effect, and no law
or regulation shall be applicable in the reasonable judgment of the Lenders that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.

(c) PPG shall have notified the Administrative Agent in writing as to the
proposed date of the First Borrowing.

(d) The Administrative Agent and the Lenders shall be satisfied that all
Surviving Target Debt shall be on terms and conditions reasonably satisfactory
to the Administrative Agent and the Lenders.

(e) PPG shall have paid all accrued fees and expenses of the Administrative
Agent (including the accrued fees and expenses of counsel to the Administrative
Agent).

(f) If the Satisfaction Date has occurred prior to December 27, 2007, the Escrow
Agreement and the Notary Letter shall be in full force and effect without any
amendment or other modification thereto except to the extent approved in writing
by the Administrative Agent.

(g) On the date of the First Borrowing, the following statements shall be true
and the Administrative Agent shall have received for the account of each Lender
a certificate signed by a duly authorized officer of PPG, dated the date of the
First Borrowing, stating that:

(i) The representations and warranties contained in Section 4.01 (except the
representations and warranties set forth in subsection (u) thereof) are correct
on and as of the date of the First Borrowing, before and after giving effect to
the Borrowing or Borrowings to be made on such date and to the application of
the proceeds therefrom, as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,

(ii) no event has occurred and is continuing, or would result from the Borrowing
or Borrowings to be made on such date or from the application of the proceeds
therefrom, that constitutes a Default, and

 

20

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(iii) the Satisfaction Date has occurred.

(h) If the Satisfaction Date has not occurred prior to December 27, 2007, the
conditions precedent set forth in Section 3.03 shall have been satisfied.

(i) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.

SECTION 3.03. Conditions Precedent to Second Borrowing. The several obligations
of the Lenders to make Advances hereunder comprising a part of the Second
Borrowing pursuant to Section 2.01 shall become effective on and as of the first
date occurring on or prior to April 30, 2008 (or, if the Satisfaction Date has
occurred prior to December 27, 2007, January 31, 2008) on which the following
conditions precedent have been satisfied:

(a) The conditions precedent set forth in Section 3.02 shall have occurred.

(b) The Completion Date shall have occurred.

(c) All Existing Target Debt, other than Surviving Target Debt, has been, or is
simultaneously being, prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and all commitments relating thereto terminated.

(d) PPG shall have notified the Administrative Agent in writing as to the
proposed date of the Second Borrowing (which, if the Satisfaction Date has not
occurred prior to December 27, 2007, shall be the same as the date of the First
Borrowing).

(e) At least three Business Days prior to the date of the date of the Second
Borrowing, PPG shall have confirmed in writing to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, that the
conditions precedent set forth in clauses (a) and (b) above will be satisfied
simultaneously with the Advances to be made on such date.

SECTION 3.04. Determinations Under Section 3.01, 3.02 and 3.03. For purposes of
determining compliance with the conditions specified in Section 3.01, 3.02 and
3.03, each Lender shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Administrative Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that PPG, by notice to the Lenders, designates as the proposed
Effective Date or the date for any Borrowing, as applicable, specifying such
Lender’s objection thereto. The Administrative Agent shall promptly notify the
Lenders and PPG in writing of the occurrence of the Effective Date and the date
of each Borrowing, as applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of PPG. PPG represents and warrants
as follows:

(a) It is a corporation validly existing and in good standing under the laws of
the Commonwealth of Pennsylvania, with all requisite corporate authority to own
its properties and to carry on the business in which it is engaged; and it is
duly qualified to transact the business in which it is engaged and is in good
standing (to the extent such concept is recognized) in those jurisdictions in
which the real or personal property owned or leased or the business conducted by
it are material to its operations, except where failure to so qualify

 

21

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

would not have a Material Adverse Effect. Each other Borrower is a corporation
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with all requisite corporate authority to own its properties and
to carry on the business in which it is engaged; and is duly qualified to
transact the business in which it is engaged and is in good standing (to the
extent such concept is recognized) in those jurisdictions in which the real or
personal property owned or leased or the business conducted by it are material
to its operations, except where failure to so qualify would not have a Material
Adverse Effect.

(b) Each Borrower has the corporate power and authority to execute, deliver and
perform this Agreement, to make the Borrowings provided for herein, to execute
and deliver each of the other Loan Documents to which it is a party and to
perform its obligations under each of the other Loan Documents to which it is a
party; and all such action has been duly authorized by all necessary corporate
proceedings on its part.

(c) The audited consolidated balance sheets and related consolidated statements
of income, shareholders’ equity, comprehensive income and cash flows contained
in PPG’s Registration Statement on Form S-3, filed with the Securities and
Exchange Commission on August 2, 2007, have been prepared in accordance with
GAAP and present fairly, in all material respects, the financial position of PPG
and its Consolidated Subsidiaries as of December 31, 2006 and 2005 and the
results of operations and cash flows of PPG and its Consolidated Subsidiaries
for each of the three fiscal years ending on December 31, 2006, 2005 and 2004.
The unaudited consolidated balance sheets and related consolidated statements of
income contained in PPG’s Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2007, have been prepared in accordance with GAAP applicable
to interim unaudited financial statements and, except for the absence of
footnotes and other information required to be included in audited financial
statements prepared in accordance with GAAP, present fairly, in all material
respects, the financial position of PPG and its Consolidated Subsidiaries as of
September 30, 2007 and the results of operations of PPG and its Consolidated
Subsidiaries for the three and nine months then ended.

(d) Neither the execution and delivery of this Agreement or any of the other
Loan Documents to which it or any other Borrower is a party, nor the
consummation of the transactions herein contemplated, nor compliance with the
terms and provisions hereof or thereof, will violate or result in a breach
(i) of any of the terms, conditions or provisions of the Restated Articles of
Incorporation or bylaws of PPG or the articles of incorporation or charter or
bylaws of any other Borrower; or (ii) of any order, writ, injunction, judgment
or decree of any court or any law or regulation of the Federal government, the
State of New York or any state or other jurisdiction in which the real or
personal property owned or leased or the business conducted by PPG or any of its
Subsidiaries is material to their respective operations, or any instrumentality
of such government; or (iii) of any agreement or instrument to which PPG or any
of its Subsidiaries is a party or by which it or any of its Subsidiaries is
bound, the violation or breach of which would have a Material Adverse Effect or
would constitute a default thereunder; or (iv) of any agreement or instrument to
which PPG or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound which would result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the property of
PPG or any of its Subsidiaries, which lien, charge or encumbrance would have a
Material Adverse Effect.

(e) This Agreement and each of the other Loan Documents to which it or any other
Borrower is a party have been duly and validly executed and delivered by PPG and
each of the other Borrowers and constitute legal, valid and binding obligations
of PPG and each such other Borrower enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights.

(f) Each of PPG and its Subsidiaries has fulfilled its obligations under ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan, except for such failures or non-compliance as would
not have a Material Adverse Effect. No Reportable Event has occurred and is
continuing with respect to any Plan, except for such Reportable Events as would
not have a Material Adverse Effect. Neither PPG nor any of its Subsidiaries has
incurred any liability to PBGC or under ERISA and the Internal Revenue Code with
respect to any Plan, except for premiums not yet due and payable or liabilities
as would not have a Material Adverse Effect.

(g) No authorization, consent, approval, license or other action by, and no
registration or filing with, any government agency or instrumentality is
necessary in connection with the execution and delivery of

 

22

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

this Agreement or the Notes, the consummation of the transactions herein
contemplated or the performance of or compliance with the terms and conditions
hereof and thereof, except for such authorizations, consents, approvals,
licenses or other actions by, and such registrations or filings with, such
government agencies or instrumentalities as have been or will be timely made or
obtained.

(h) There is no threatened or, to the knowledge of PPG, pending proceeding by or
before any court, government agency or instrumentality or arbitrator against or
affecting PPG or any of its Subsidiaries which (i) except for the Disclosed
Matters, if adversely decided would have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

(i) No part of the Advances will be utilized for the purpose of enabling PPG to
buy or carry any Margin Stock and neither PPG nor any Subsidiary is in the
business of extending credit to others for such purpose.

(j) (i) PPG and its Subsidiaries have good and marketable title to, or valid
leasehold interests in, all of their respective material properties and assets,
except for minor defects in title that do not materially interfere with the
ability to conduct their respective businesses as currently conducted or to
utilize such properties and assets for their intended purposes.

(ii) PPG and its Subsidiaries have complied with all obligations under all
material leases to which each of them is a party and all such leases are in full
force and effect, except where failure to so comply would not have a Material
Adverse Effect. PPG and its Subsidiaries enjoy peaceful and undisturbed
possession under all such material leases, except where the lack of such
peaceful and undisturbed possession would not have a Material Adverse Effect.

(iii) PPG and its Subsidiaries own or possess all the patents, trademarks,
service marks, trade names, copyrights, licenses, franchises, permits and rights
with respect to the foregoing necessary to own and operate their respective
properties and to carry on their respective business as presently conducted and
as presently planned to be conducted without conflict with the rights of others
in any manner that would have a Material Adverse Effect.

(k) No statement made by PPG in any certificate, report or document furnished by
or on behalf of PPG under or in connection with this Agreement or any of the
other Loan Documents is false or misleading in any material respect and no such
certificate, report or document omits to state a material fact necessary to make
the statements contained therein not misleading.

(l) [Intentionally omitted].

(m) PPG has filed all United States Federal income tax returns and all other
material tax returns which are required to be filed by it and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by PPG
except for any taxes or assessments that PPG is contesting in good faith. The
charges, accruals and reserves on the books of PPG in respect of taxes or other
governmental charges are, in the opinion of PPG, adequate.

(n) PPG and its Subsidiaries are in compliance in all material respects with all
laws and regulations relating to the protection of the environment except where
the failure to do so, either singly or in the aggregate, would not have a
Material Adverse Effect.

(o) No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(p) Other than Liens permitted pursuant to Section 5.02(c) and Liens which would
not result in a Material Adverse Effect, no Lien exists over all or any of the
present or future revenues or assets of PPG or any of its Subsidiaries.

 

23

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(q) Each Borrower (other than PPG) is a Wholly-owned Restricted Subsidiary of
PPG.

(r) No financial statement contained in any filing by PPG with the United States
Securities and Exchange Commission when filed is false or misleading in any
material respect or omits to state a material fact necessary to make the
statements contained therein not misleading.

(s) Immediately after giving effect to the Advances, the Target will not have
any Indebtedness other than the Indebtedness described on Part II of Schedule
2.15.

(t) On and as of the Completion Date, the Acquisition will have been consummated
in accordance with the Acquisition Agreement and applicable Law.

(u) Since December 31, 2006, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of PPG, or of
PPG and its Consolidated Subsidiaries taken as a whole.

As used in this Section 4.01, “material” shall mean material in the context of
the financial condition of PPG and its Consolidated Subsidiaries taken as a
whole.

ARTICLE V

COVENANTS OF THE BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advances shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrowers will:

(a) Reports, Financial Statements and Other Information. (i) File or cause to be
filed with the United States Securities and Exchange Commission in compliance
with the requirements thereof each Current Report on Form 8-K, Quarterly Report
on Form 10-Q and Annual Report on Form 10-K required to be filed by PPG and
deliver to the Administrative Agent, within 120 days of the end of each fiscal
year of PPG, a certificate of the chief financial officer of PPG as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with the ratio of
Total Indebtedness of PPG and its Consolidated Subsidiaries to Total
Capitalization as provided in Section 5.02(b) hereof, provided that, to the
extent that any Lender is required pursuant to applicable law to obtain directly
from the Borrowers any financial statements included in any such report filed
with the United States Securities and Exchange Commission, the Borrowers shall
promptly provide such financial statements upon reasonable request of such
Lender through the Administrative Agent; (ii) promptly furnish to the
Administrative Agent for distribution to the Lenders, subject to reasonable
confidentiality requirements if appropriate, such information respecting the
financial condition and affairs of PPG as the Administrative Agent or any Lender
through the Administrative Agent may reasonably require; and (iii) promptly
after the commencement thereof, furnish to the Administrative Agent for
distribution to the Lenders, subject to reasonable confidentiality requirements
if appropriate, notice of all actions and proceedings before any court,
governmental agency or arbitrator affecting PPG or any of its Subsidiaries of
the type described in Section 4.01(h), provided that the Borrowers shall have no
obligation to furnish the notice referred to in this clause (iii) with respect
to such actions or proceedings referred to in Section 4.01(h)(i) which are not
reasonably likely to be adversely decided.

(b) Notice of Default. Within five days after any officer of PPG obtains
knowledge of any Default or Event of Default, PPG will provide to each Lender a
certificate of PPG setting forth the details thereof and the action which PPG is
taking or proposes to take with respect thereto.

(c) Maintenance of Properties. Maintain and keep, and shall cause its
Subsidiaries to maintain and keep, their respective properties in such repair,
working order and condition, and make or cause to be made all such needful and
proper repairs, renewals and replacements thereto, as in the judgment

 

24

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

of PPG are necessary and in the interests of PPG or such Subsidiary; provided,
however, subject to Section 5.02(d), that nothing in this Section 5.01(c) shall
prevent PPG (or any Subsidiary thereof) from selling, abandoning or otherwise
disposing of any of its respective businesses from time to time if, in the
judgment of PPG or such Subsidiary, such sale, abandonment, disposition or
discontinuance is advisable.

(d) Existence; Business and Properties. Do or cause to be done, except in the
case of any of its Subsidiaries where the failure to do so would not have a
Material Adverse Effect, all things necessary to preserve, renew and keep in
full force and effect its legal existence in its jurisdiction of incorporation,
and do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business as its board of directors shall
determine in its judgment.

(e) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and environmental laws.

(f) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which PPG or such Subsidiary operates; provided, however,
that PPG and its Subsidiaries may self-insure to the extent consistent with
prudent business practice as reasonably determined by PPG and such Subsidiary.

SECTION 5.02. Negative Covenants. So long as any Advances shall remain unpaid or
any Lender shall have any Commitment hereunder, PPG will not, and will not
permit any of its Restricted Subsidiaries (or (i) in the case of clause (b)
below, its Consolidated Subsidiaries and (ii) in the case of clauses (f) and (g)
below, its Subsidiaries) to:

(a) Sale of Assets, Consolidation, Merger, etc. (i) Sell, transfer or lease all
or substantially all of its assets, business or property; or (ii) enter into any
merger or consolidation, unless PPG or such Restricted Subsidiary shall be the
surviving corporation.

(b) Financial Undertaking. Permit the ratio of Total Indebtedness to Total
Capitalization to exceed 60% at any time.

(c) Secured Debt. Issue, assume, guarantee, create or incur any Secured Debt
without effectively providing that the Advances (together with, if PPG shall so
determine, any other Indebtedness of PPG or such Restricted Subsidiary then
existing or thereafter created ranking equally with the Advances, including
Guarantees of Indebtedness of others) shall be secured equally and ratably with
(or prior to) such Secured Debt so long as such Secured Debt shall be so
secured, except that this Section 5.02(c) shall not apply to Secured Debt
secured by:

(i) mortgages on property of any corporation existing at the time such
corporation becomes a Subsidiary;

(ii) mortgages on property existing at the time of acquisition thereof or to
secure the payment of all or any part of the purchase price thereof or to secure
any Indebtedness incurred prior to, at the time of or within 90 days after the
acquisition of such property for the purpose of financing all or any part of the
purchase price thereof;

(iii) mortgages on particular property to secure Indebtedness incurred in
financing all or any part of the cost of exploration or development of such
property, or to secure all or any part of the cost of improvements to such
property which is, in the opinion of the board of directors of PPG,
substantially unimproved, or to secure any Indebtedness incurred to provide
funds for such purpose;

 

25

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(iv) mortgages on property in favor of the United States of America or any State
thereof, or any other country, or any political subdivision of any of the
foregoing, to secure payments pursuant to any contract or statute or to secure
any Indebtedness incurred for the purpose of financing all or any part of the
purchase price or the cost of construction of the property subject to such
mortgages;

(v) mortgages which secure Indebtedness owing to PPG or a Wholly-owned
Restricted Subsidiary by a Subsidiary of PPG; and

(vi) any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any mortgage referred to in the
foregoing clauses (i) to (v), inclusive, or of any Indebtedness secured thereby;
provided that such extension, renewal or replacement mortgage shall be limited
to all or any part of the same property that secured the mortgage extended,
renewed or replaced (plus improvements on such property).

As used in clauses (i) through (vi) above, the terms “mortgage” or “mortgages”
shall include pledges, liens, and security interests.

Notwithstanding the foregoing provisions of this Section 5.02(c), PPG and any
one or more Restricted Subsidiaries may, without equally and ratably securing
the Advances, issue, assume, guarantee, create or incur Secured Debt which would
otherwise be subject to the foregoing restrictions if, after giving effect to
the Secured Debt to be issued, assumed, guaranteed, created or incurred, the sum
of (a) the aggregate amount of all such Secured Debt of PPG and its Restricted
Subsidiaries (not including Secured Debt permitted under clauses (i) through
(vi) above) and (b) the aggregate value of the Sale and Leaseback Transactions
(as defined in Section 5.02(d)) in existence at such time (except Sale and
Leaseback Transactions the proceeds of which have been applied in accordance
with Section 5.02(d)(i)(B)) does not exceed 5% of the Shareholders’ Interest.

 

26

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(d) Limitation on Sales and Leasebacks and Transfers of Assets to Unrestricted
Subsidiaries.

(i) Enter into any arrangement with any bank, insurance company or other lender
or investor, or to which any such lender or investor is a party, providing for
the leasing to PPG or such Restricted Subsidiary of any real property (except a
lease for a temporary period not to exceed three years by the end of which it is
intended that the use of such real property by the lessee will be discontinued)
which has been or is to be sold or transferred by PPG or such Restricted
Subsidiary to such lender or investor or to any person to whom funds have been
or are to be advanced by such lender or investor on the security of such real
property (herein referred to as a “Sale and Leaseback Transaction”) unless
either:

(A) PPG or such Restricted Subsidiary could create Secured Debt secured by a
mortgage, in accordance with Section 5.02(c), on the real property to be leased,
in an amount equal to the value (as hereinafter defined) of such Sale and
Leaseback Transaction, without equally and ratably securing the Advances, or

(B) PPG applies (and in any case PPG covenants that it will apply) within 120
days after the Sale and Leaseback Transaction, regardless of whether such Sale
and Leaseback Transaction may have been made by PPG or by a Restricted
Subsidiary, an amount equal to the greater of (i) the net proceeds of the sale
of the real property leased pursuant to such Sale and Leaseback Transaction and
(ii) the fair value of the real property so leased at the time of entering into
such Sale and Leaseback Transaction (as determined by the board of directors of
PPG) to the retirement of Funded Debt of PPG; provided that the amount to be
applied to the retirement of Funded Debt of PPG shall be reduced by

(1) the principal amount of any Advances outstanding on the date of the Sale and
Leaseback Transaction repaid by PPG within 120 days after such Sale and
Leaseback Transaction, and

(2) the principal amount of Funded Debt, other than Advances, voluntarily
retired by PPG within 120 days after such sale;

provided that no repayment or retirement referred to in this clause (B) may be
effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision.

For purposes of this Section 5.02(d) and Section 5.02(c), the term “value” shall
mean, with respect to a Sale and Leaseback Transaction, as of any particular
time, the amount equal to the greater of (i) the net proceeds of the sale of the
real property leased pursuant to such Sale and Leaseback Transaction and
(ii) the fair value of the real property so leased at the time of entering into
such Sale and Leaseback Transaction (as determined by the board of directors of
PPG), divided first by the number of full years in the term of the lease and
then multiplied by the number of full years of such term remaining at the time
of determination, without regard to any renewal or extension options contained
in the lease.

(ii) Transfer any assets which, in the reasonable opinion of the board of
directors of PPG, constitute a major manufacturing or research property, plant
or facility of PPG and its Restricted Subsidiaries, taken as a whole, to any
Unrestricted Subsidiary.

(e) Margin Stock. Purchase or hold any Margin Stock if more than 25% of the
value of its assets (as defined in said Regulation U) is or would be represented
by Margin Stock.

(f) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by United States or
applicable foreign generally accepted accounting principles or by the United
States Securities and Exchange Commission or the Public Company Accounting
Oversight Board or any similar foreign governmental agency or instrumentality.

 

27

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(g) Change in Nature of Business. Make any material change in the nature of its
business as carried on at the date hereof.

(h) Amendments, Modifications and Waivers. Amend or otherwise modify, or consent
to any waiver of any conditions or other terms or provisions under, the
Acquisition Agreement, the Escrow Agreement or the Notary Letter, in each case,
without the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) PPG or any other Borrower shall default (whether as direct obligor or
guarantor) in the payment of principal of any Advance when due; or (ii) PPG
shall default (whether as direct obligor or guarantor) in the payment of any
interest, fee or any other amount payable under this Agreement or under any
other Loan Document and such default shall have continued for a period of five
(5) Business Days thereafter;

(b) PPG or any Subsidiary shall default (whether as direct obligor or guarantor)
(i) in any payment of principal of or interest on any other obligation for
borrowed money in excess of $50,000,000 in unpaid principal amount beyond any
period of grace provided with respect thereto, or (ii) in the performance of any
other agreement, term or condition contained in any agreement under which any
such other obligation for borrowed money in excess of $50,000,000 is created and
shall not have cured such default within any period of grace provided by such
agreement, if the effect of such default is to cause, or permit the holder or
holders of such obligation (or a trustee or agent on behalf of such holder or
holders) to cause, such obligation to become due prior to its stated maturity;

(c) Any representation or warranty made herein or pursuant hereto by PPG, or any
certificate furnished pursuant to the provisions hereof, shall prove to have
been false or misleading in any material respect as of the time made or
furnished;

(d) PPG shall default in the performance of any covenant contained in
Section 5.01(b) or Section 5.02 hereof;

(e) PPG or any other Borrower shall default in the performance of any other
covenant, term, condition or provision of this Agreement or any other Loan
Document and such default shall not be remedied for a period of thirty (30) days
after written notice thereof to PPG from the Administrative Agent at the request
of any Lender;

(f) A final judgment or order for the payment of money in excess of $50,000,000
shall be rendered by a court of record against PPG or any Subsidiary and such
judgment or order shall not be appealable and shall continue unsatisfied and
unstayed for a period of thirty (30) days;

(g) Any of the following shall have occurred: (i) any person or group of persons
shall have acquired beneficial ownership of a majority in interest of the
outstanding Voting Stock of PPG (within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended, and the applicable rules and
regulations thereunder) unless such acquisition of beneficial ownership is
approved by a majority of the Incumbent Board (as such term is defined in clause
(ii) of this paragraph (g)), or (ii) individuals who,

 

28

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

as of the date of this Agreement were directors of PPG, together with any
replacement or additional directors whose election was recommended by or who
were elected by a majority of directors then in office (such directors together
herein called the “Incumbent Board”), cease to constitute a majority of the
board of directors of PPG or (iii) PPG shall cease to own, directly or
indirectly, 100% of the Voting Stock of any other Borrower;

(h) A proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of any Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, trustee, custodian or sequestrator (or other similar
official) for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and such proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days or such court
shall enter a decree or order granting the relief sought in such proceeding;

(i) Any Borrower shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian or sequestrator (or other
similar official) of any Borrower or for any substantial part of its property,
or shall make a general assignment for the benefit of creditors, or shall admit
in writing its inability generally to pay its debts as they become due, or shall
take any corporate action in furtherance of any of the foregoing; or

(j) PPG shall fail to meet its minimum funding requirements under ERISA with
respect to any Plan or if any Plan shall be terminated by act of the PBGC or a
trustee shall be appointed for any Plan, except when such failure is of an
amount which is not material to the financial condition of PPG or such
termination or appointment would not result in the imposition on PPG of material
liability, or when such failure is the result of contesting such minimum funding
requirements in good faith and PPG has established on its books any reserve
which is required by GAAP with respect thereto;

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty. PPG hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of each other Borrower now or hereafter existing under or in
respect of this Agreement and each of the other Loan Documents to which such
Borrower is a party (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any Lender in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, PPG’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Borrower to the Administrative Agent or any Lender under or in respect of this
Agreement and each of the other Loan Documents to which such other Borrower is a
party but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
other Borrower.

 

29

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

SECTION 7.02. Guaranty Absolute. PPG guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Agreement and the
applicable Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender with respect thereto. The
obligations of PPG under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other obligations of any other Borrower under or
in respect of this Agreement and the applicable Loan Documents, and a separate
action or actions may be brought and prosecuted against PPG to enforce this
Guaranty, irrespective of whether any action is brought against any other
Borrower or whether any other Borrower is joined in any such action or actions.
The liability of PPG under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and PPG hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of this Agreement, any Loan Document
or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Borrower under or in respect of this Agreement or any of the other Loan
Documents, or any other amendment or waiver of or any consent to departure from
this Agreement or any of the other Loan Documents, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Borrower or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement or any of the other Loan
Documents or any other assets of any Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any Lender to disclose to any
Borrower any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower now or hereafter known to the Administrative Agent or such Lender (PPG
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information);

(g) the release or reduction of liability of any other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, any Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of any other
Borrower or otherwise, all as though such payment had not been made.

 

30

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

SECTION 7.03. Waivers and Acknowledgments. (a) PPG hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Administrative Agent
or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.

(b) PPG hereby unconditionally and irrevocably waives any right to revoke this
Guaranty and acknowledges that this Guaranty is continuing in nature and applies
to all Guaranteed Obligations, whether existing now or in the future.

(c) PPG hereby unconditionally and irrevocably waives (i) any defense arising by
reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any Lender that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of PPG or other rights of PPG to proceed
against any of the other Borrowers, any other guarantor or any other Person or
any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of PPG hereunder.

(d) PPG hereby unconditionally and irrevocably waives any duty on the part of
the Administrative Agent or any Lender to disclose to PPG any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Borrower or any of its
Subsidiaries now or hereafter known by the Administrative Agent or such Lender.

(e) PPG acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waivers set forth in Section 7.02 and this Section 7.03 are knowingly made
in contemplation of such benefits.

SECTION 7.04. Subrogation. PPG hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against any
other Borrower or any other insider guarantor that arise from the existence,
payment, performance or enforcement of PPG’s obligations under or in respect of
this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or been terminated.
If any amount shall be paid to PPG in violation of the immediately preceding
sentence at any time prior to the later of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the Termination Date, such amount shall be received and held in trust for
the benefit of the Administrative Agent and the Lenders, shall be segregated
from other property and funds of PPG and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) PPG shall make payment to the Administrative
Agent or any Lender of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash and (iii) the Termination Date shall have
occurred, the Administrative Agent and the Lenders will, at PPG’s request and
expense, execute and deliver to PPG appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to PPG of an interest in the Guaranteed Obligations resulting from
such payment made by PPG pursuant to this Guaranty.

SECTION 7.05. Subordination. PPG hereby subordinates any and all debts,
liabilities and other Obligations owed to PPG by each other Borrower (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 7.05:

 

31

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), PPG may receive regularly
scheduled payments from any other Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), however, unless the Required
Lenders otherwise agree, PPG shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Borrower, PPG agrees that the
Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding (“Post Petition
Interest”)) before PPG receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), PPG shall, if the Administrative
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Administrative Agent and the Lenders
and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of PPG under the other provisions of this
Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Borrower), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of PPG, to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (ii) to require PPG (A) to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Administrative Agent for application
to the Guaranteed Obligations (including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon PPG, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Administrative Agent and the Lenders and their respective
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, the Administrative Agent or
any Lender may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to the Administrative Agent or
such Lender herein or otherwise, in each case as and to the extent provided in
Section 9.07.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. Each of the Lenders hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and under the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement and in the other Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or

 

32

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding
upon all Lenders and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this
Agreement, the other Loan Documents or applicable law. The Administrative Agent
agrees to give to each Lender prompt notice of each notice given to it by PPG or
any other Borrower pursuant to the terms of this Agreement or the other Loan
Documents.

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the Lender that made any
Advances as the holder of the Indebtedness resulting therefrom until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by such Lender, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 9.07; (ii) may consult with legal counsel (including counsel
for the Borrowers), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Lender and shall not
be responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or any of
the other Loan Documents; (iv) shall not have any duty to ascertain or to
inquire as to the performance, observance or satisfaction of any of the terms,
covenants or conditions of this Agreement or any of the other Loan Documents on
the part of any Borrower or the existence at any time of any Default or to
inspect the property (including the books and records) of any Borrower;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any of the other Loan Documents or any other instrument or document furnished
pursuant hereto or thereto; (vi) shall incur no liability under or in respect of
this Agreement or any of the other Loan Documents by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or telex) believed by it to be genuine and signed or sent by the proper
party or parties; and (vii) shall not be deemed to have knowledge of any Default
or the event or events that give or may give rise to any Default unless and
until written notice describing such Default and such event or events is given
to the Administrative Agent by the Borrower or any Lender.

SECTION 8.03. Credit Suisse and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, Credit Suisse shall have the same
rights and powers under this Agreement and the other Loan Documents as any other
Lender and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Credit Suisse in its individual capacity. Credit Suisse and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, PPG, any of its Subsidiaries and any Person who
may do business with or own securities of PPG or any such Subsidiary, all as if
Credit Suisse were not the Administrative Agent and without any duty to account
therefor to the Lenders. The Administrative Agent shall have no duty to disclose
information obtained or received by it or any of its affiliates relating to PPG
or its Subsidiaries to the extent such information was obtained or received in
any capacity other than as Administrative Agent.

SECTION 8.04. Lender Credit Decision. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in
Section 4.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

SECTION 8.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrowers), ratably according to the
respective principal amounts of the Advances then owed to each of them (or if no
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed

 

33

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Administrative Agent’s gross negligence or
willful misconduct, and provided, further, that the obligations of each Lender
that shall cease to be a party to this Agreement in accordance with Section 9.07
shall terminate on the date of the applicable assignment except to the extent
any claim hereunder relates to an event arising prior to such assignment.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrowers. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.

SECTION 8.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrowers and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

SECTION 8.07. Other Agents. Each of the Lenders and each of the Borrowers hereby
acknowledges that none of the co-syndication agents, co-documentation agents or
co-lead arrangers and co-book managers has any liability hereunder other than in
its capacity as a Lender.

 

34

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 3.01, 3.02 or 3.03, (b) increase the Commitments
of the Lenders, (c) reduce the principal of, or interest on, the Advances or any
fees or other amounts payable hereunder, (d) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (e) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) reduce or limit the obligations of PPG under Section 7.01 or
release PPG or otherwise limit PPG’s liability with respect to the obligations
owing to the Administrative Agent and the Lenders or (g) amend this
Section 9.01; provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any Note.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier, telegraphic or telex
communication) and mailed, telecopied, telegraphed, telexed or delivered, if to
any Borrower, at the address of PPG at One PPG Place, Pittsburgh, Pennsylvania
15272, telecopy number 412-434-4416, Attention: Treasurer, with a copy to PPG at
One PPG Place, Pittsburgh, Pennsylvania 15272, telecopy number 412-434-2490,
Attention: Corporate Law Department; if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Administrative
Agent, at its address at 11 Madison Avenue, New York, New York 10010, telecopy
number 212-325-8304, Attention: Agency Group Manager, or, as to the Borrowers or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrowers and the Administrative Agent. All such notices and communications
shall, when mailed, telecopied, telegraphed or telexed, be effective when
deposited in the mails, telecopied, delivered to the telegraph company or
confirmed by telex answerback, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

(b) Notwithstanding anything to the contrary contained in this Agreement or any
Note, (i) any notice to the Borrowers or to any one of them required under this
Agreement or any such Note that is delivered to PPG shall constitute effective
notice to the Borrowers or to any such Borrower, including PPG and (ii) any
Notice of Borrowing or any notice of Conversion delivered pursuant to the terms
of this Agreement may be delivered by any Borrower or by PPG, on behalf of any
other Borrower. Each Borrower (other than PPG) hereby irrevocably appoints PPG
as its authorized agent to receive and deliver notices in accordance with this
Section 9.02, and hereby irrevocably agrees that (A) in the case of clause
(i) of the immediately preceding sentence, the failure of PPG to give any notice
referred to therein to any such Borrower to which such notice applies shall not
impair or affect the validity of such notice with respect thereto and (B) in the
case of clause (ii) of the immediately preceding sentence, the delivery of any
such notice by PPG, on behalf of any other Borrower, shall be binding on such
other Borrower to the same extent as if such notice had been executed and
delivered directly by such Borrower.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Borrower, any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

35

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) PPG agrees to pay all reasonable and
customary out-of-pocket costs and expenses of the Administrative Agent (within
10 days of receipt of a written itemized statement, together with supporting
documentation, identifying in reasonable detail the amounts of such costs and
expenses) incurred in connection with the preparation, execution and delivery of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder or thereunder, including, without limitation, all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and the reasonable fees and expenses of counsel for the Administrative Agent
with respect thereto. PPG further agrees to pay all costs and expenses, if any,
of the Administrative Agent and the Lenders incurred in connection with the
enforcement of this Agreement, any of the other Loan Documents and the other
documents to be delivered hereunder or thereunder, including, without
limitation, reasonable fees and expenses of counsel for the Administrative Agent
and each Lender in connection with the enforcement of rights under this
Section 9.04(a).

(b) The Borrowers agree to indemnify and hold harmless the Administrative Agent
and each Lender and each of their respective Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) this
Agreement, any of the other Loan Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances
or (ii) the actual or alleged presence of hazardous materials on any property of
PPG or any of its Subsidiaries or any environmental action relating in any way
to PPG or any of its Subsidiaries, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
fraudulent acts or omissions, gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by any Borrower, its
directors, equity holders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. Each
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Administrative Agent, any Lender,
any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to this Agreement, any of the other Loan Documents, any of
the transactions contemplated herein or therein or the actual or proposed use of
the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advances, as a result of a
payment or Conversion pursuant to Section 2.06, 2.08 or 2.10, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advances upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by PPG pursuant to
Section 9.07(a) or (ii) as a result of a payment or Conversion pursuant to
Section 2.06, 2.08 or 2.10, such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advances.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.09, 2.12 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final)

 

36

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

at any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of any Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the
applicable Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01 which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.02) when it shall have been executed
by PPG and the Administrative Agent and when the Administrative Agent shall have
been notified by each Initial Lender that such Initial Lender has executed it
and when the conditions set forth in Section 3.01 have been satisfied, and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and each Lender and their respective successors and
assigns, except that no Borrower (including PPG as guarantor under Article VII)
shall have the right to assign any of its rights or obligations hereunder or any
interest herein without the prior written consent of the Administrative Agent
and the Lenders, provided that any Borrower other than PPG may assign its rights
or obligations to PPG or any other Borrower without such prior written consent.

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by PPG (following a demand by such Lender pursuant to Section 2.09 or
2.12) upon at least five Business Days’ notice to such Lender and the
Administrative Agent, will assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Advances owing to it and the Note or Notes
held by it); provided, however, that (i) each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was an Affiliate of a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Commitment of the assigning Lender or the aggregate amount of the
Commitments of assigning Lenders that are Affiliates being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than the applicable
Borrowing Minimum or an integral multiple of Borrowing Multiple in excess
thereof, (iii) each such assignment shall be to an Eligible Assignee, (iv) each
such assignment made as a result of a demand by PPG pursuant to this
Section 9.07(a) shall be arranged by PPG after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment as a result of a demand by PPG pursuant to
this Section 9.07(a) unless and until such Lender shall have received one or
more payments from either the Borrowers or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, (vi) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Agent, manually), and shall pay to the Administrative
Agent a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent), provided, however,
that in the case of each assignment made as a result of a demand by PPG, such
recordation fee shall be payable by PPG except that no such recordation fee
shall be payable in the case of an assignment made at the request of PPG to an
Eligible Assignee that is an existing Lender, (vii) the Eligible Assignee, if it
is not an existing Lender, shall deliver to the Administrative Agent an
administrative questionnaire in such form as may be supplied by the
Administrative Agent and any tax forms required hereunder, and (viii) any Lender
may, without the approval of PPG, assign all or a portion of its rights to any
of its Affiliates. Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Section 2.09,
2.12 and 9.04 to the extent any claim

 

37

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

thereunder relates to an event arising prior such assignment) and be released
from its obligations under this Agreement (other than its obligations under
Section 8.05 to the extent any claim thereunder relates to an event arising
prior to such assignment) (and, in the case of an Assignment and Acceptance
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers; provided that the failure of
the Administrative Agent to provide such notice to the Borrowers with respect to
any Assignment and Acceptance shall not affect the validity of such Assignment
and Acceptance.

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Each Lender may sell participations to one or more banks or other entities
(other than PPG or any of its Affiliates) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Advances owing to it and any Note or Notes
held by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrowers
hereunder) and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement and the other Loan Documents, (iv) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of this Agreement or any of the other Loan
Documents, or any consent to any departure by any Borrower therefrom, except to
the extent that such amendment, waiver or consent would increase the commitment
of such participant to the extent subject to such participation, reduce the
principal of, or interest on, the Notes or any fees or

 

38

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

other amounts payable hereunder or thereunder, in each case to the extent
subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or release
all or substantially all of the value of the guaranty set forth in Article VII.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to PPG furnished to such Lender by or on behalf of PPG; provided that,
prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any Confidential
Information relating to PPG received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
upon the identification as such in writing from time to time by such Granting
Lender to the Administrative Agent and PPG and upon the prior written consent of
PPG in its sole and absolute discretion, the option to provide to any Borrower
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Advance,
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same extent
and as if such Advance were made by such Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with such
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.07, any SPC may (i) with notice to, but without the prior written
consent of, PPG and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Advances to the
Granting Lender or to any financial institutions (consented to by PPG and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Advances and
(ii) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 9.07(h) may not be amended without the written consent of the SPC.

SECTION 9.08. Confidentiality. None of the Administrative Agent or any Lender
shall disclose any Confidential Information to any other Person without the
consent of PPG, other than (a) to the Administrative Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors and, as
contemplated by Section 9.07(f), to actual or prospective assignees and
participants, in each case only on a confidential need-to-know basis, (b) as
required by any law, rule or regulation or judicial process and (c) as requested
or required by any state, federal or foreign authority or examiner regulating
banks or banking or financial institutions.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

39

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at its principal office in London at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Euro into Dollars, the parties agree to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase Euro with Dollars at its principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.

(c) The obligation of the Borrowers in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrowers hereby consent to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to such Borrower at its
address specified pursuant to Section 9.02. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable law. Nothing in this Agreement shall affect any
right that any party may otherwise have to serve legal process in any other
manner permitted by applicable law or to bring any action or proceeding relating
to this Agreement or the Notes in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.13. Substitution of Currency. If a change in the Euro occurs pursuant
to any applicable law, rule or regulation of any governmental, monetary or
multi-national authority, this Agreement (including, without limitation, the
definition of Eurocurrency Rate) will be amended to the extent determined by the
Administrative Agent (acting reasonably and in consultation with PPG) to be
necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in the Euro had occurred.

SECTION 9.14. Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON

 

40

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.15. USA PATRIOT ACT. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with said Act.

 

41

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PPG INDUSTRIES, INC. By:  

/s/ William H. Hernandez

Name:   William H. Hernandez Title:   Senior Vice President, Finance, Chief
Financial Officer and Treasurer U.S. Federal Tax Identification No. for PPG:
25-0730780 Address for PPG: One PPG Place Pittsburgh, Pennsylvania 15272 PPG
INDUSTRIES SECURITIES, INC. By:  

/s/ Mitchell F. Magee

Name:   Mitchell F. Magee Title:   President U.S. Federal Tax Identification No.
for PPG Industries Securities, Inc.: 25-1314673 Address for PPG Industries
Securities, Inc.: 1886 Lynnburg Woods Road Dover, Delaware 19904

 

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

    as Administrative Agent

By:  

/s/ Jay Chall

Name:   Jay Chall Title:   Director By:  

/s/ Petra Jaek

Name:   Petra Jaek Title:   Assistant Vice President

 

43

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

    LENDERS

Commitment

    €200,000,000     CREDIT SUISSE, CAYMAN ISLANDS BRANCH     By:  

/s/ Jay Chall

    Name:   Jay Chall     Title:   Director     By:  

/s/ Petra Jaek

    Name:   Petra Jaek     Title:   Assistant Vice President €200,000,000    
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH     By:  

/s/ Marcus Tarkington

    Name:   Marcus Tarkington     Title:   Director     By:  

/s/ Rainer Meier

    Name:   Rainer Meier     Title:   Vice President €200,000,000     JPMORGAN
CHASE BANK, N.A.     By:  

/s/ Peter A. Dedousis

    Name:   Peter A. Dedousis     Title:   Managing Director €200,000,000    
MORGAN STANLEY BANK     By:  

/s/ Daniel Twenge

    Name:   Daniel Twenge     Title:   Authorized Signatory

 

44

PPG 364 Day Credit Agreement



--------------------------------------------------------------------------------

               €200,000,000     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH     By:  

/s/ Alan Reiter

    Name:   A. Reiter     Title:   Authorized Signatory

Total Commitments

      €1,000,000,000      

 

45

PPG 364 Day Credit Agreement